Rice, J.:
The court is of the opinion that, where the defense in an action for divorce is adultery on the part of the plaintiff, the better practice would be, and should be, to file an answer setting up the adulterous acts relied upon, with the same particularity as would be required in a petition alleging adultery as a ground for divorce. As the practice has been somewhat unsettled up to this time, we will give the defendant in this case reasonable opportunity to file an answer. If that can be done during the noon recess, the plaintiff may then elect whether he will proceed with the hearing or ask for a continuance.